            Case 2:20-mj-00519-VCF Document 18 Filed 11/16/20 Page 1 of 1



                                                                                           11/16/2020


 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:20-mj-00519-VCF
 4                                                           ORDER
                     Plaintiff,
 5
             v.
 6
     RUSSELL CATES,
 7
                     Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that the Preliminary Examination currently scheduled

11   for Monday, November 23, 2020, at 4:00 p.m., be vacated and continued to ________________
                                                                               February 22, 2021

12   at the hour of ___:___
                     4:00 PM __.m.; or to a time
                             in LV Courtroom     and date
                                              3D before    convenient
                                                        Magistrate       to the
                                                                   Judge Cam    court.
                                                                              Ferenbach.
                        16 day of November, 2020.
             DATED this ___
13
14
15
                                                      UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                         3
